57 F.3d 1065NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Linwood Earl CHANDLER, Plaintiff-Appellant,v.Samuel L. BATTS;  J. Hite, Correctional Officer;  T.E.Rooks, Sergeant;  M.D. Hines, Sergeant,Defendants-Appellees.
No. 95-6080.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 20, 1995.Decided:  June 19, 1995.

Linwood Earl Chandler, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Chandler v. Batts, No. CA-94-1224-AM (E.D. Va.  Dec. 2, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*


2
AFFIRMED.



*
 We deny Appellant's "Emergency Motion for Immediate Injunctive Relief" in which he requests that we place the case in abeyance and transfer him to another prison.  We also deny Appellant's "Motion to Reconvene and for the appointment of counsel."